TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00791-CR



                                   Michael Brown, Appellant

                                                 v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
          NO. 004085, HONORABLE FRED A. MOORE, JUDGE PRESIDING




               A jury found appellant guilty of felony driving while intoxicated. See Tex. Penal Code

Ann. § 49.04(a), .09(b) (West Supp. 2001). The jury assessed punishment, enhanced by a previous

conviction for aggravated assault, at imprisonment for sixteen years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by advancing contentions which counsel says might arguably support the appeal, together

with a professional evaluation demonstrating why these grounds are without merit. See also Penson

v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered
to appellant, and appellant was advised of his right to examine the appellate record and to file a pro

se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

               The judgment of conviction is affirmed.




                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: May 31, 2001

Do Not Publish




                                                  2